               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

 DARIUS TAUREAN CALDWELL,                     MOTION TO VACATE
 Fed. Reg. No. 70287019,                      28 U.S.C. § 2255

       Movant,                                CRIMINAL ACTION FILE
                                              NO. 1:16-CR-355-MHC-JSA
 V.

                                              CIVIL ACTION FILE
 UNITED STATES,                               NO. 1:21-CV-754-MHC-JSA


       Respondent.



                                      ORDER

      On February 19, 2021, Movant filed a pro se motion to vacate his sentence


under 28 U.S.C. § 2255 ("Section 2255 Motion") [Doc. 191]. On May 10, 2021,

Movant filed a motion to withdraw his Section 2255 Motion [Doc. 195]. This case

comes before the Court on the Magistrate Judge's Report and Recommendation


[Doc. 196] recommending that Movant's motion to withdraw his Section 2255

Motion be granted. The Order for Service of the R&R [Doc. 197] provided notice

that, in accordance with 28 U.S.C. § 636(b)(l), the parties were authorized to file
objections within fourteen (14) days of the receipt of that Order. No objections

have been filed to the R&R.1


      Absent objection, the district court judge "may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge,"


28 U.S.C. § 636(b)(l). Based upon the absence of objections to the R&R, in

accordance with 28 U.S.C. § 636(b)(l), the Court has reviewed the R&R for plain

error. See United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983). The Court

finds no plain error and that the R&R is supported by law.

      The Court APPROVES AND ADOPTS the Final Report and

Recommendation [Doc. 196] as the opinion and order of the Court. It is hereby

ORDERED that Movant's motion to withdraw his Section 2255 Motion [Doc.

195] is GRANTED and his Section 2255 Motion [Doc. 191] is DISMISSED.

      IT IS SO ORDERED this (P '-—day of July, 2021.




                                       MARK H. COHEN
                                       United States District Judge


1 Subsequent to the issuance of the R&R, Movant filed two motions for
appointment of counsel [Doc. 198, 199] in which he appears to raise a new claim
under United States v. Davis, 139 S. Ct. 2319 (2019). This Court will consider
these motions in a separate order.




                                          2
